15‐1779 
        Crowley v. Johnson 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                At a stated term of the United States Court of Appeals for the Second 
         Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
         Square, in the City of New York, on the 22nd day of April, two thousand sixteen. 
                                           
         PRESENT:  RICHARD C. WESLEY, 
                       RALPH K. WINTER, 
                       GERARD E. LYNCH, 
                                   Circuit Judges. 
         ______________________ 
          
         KATE S. CROWLEY,  
          
                                   Plaintiff‐Appellant, 
          
                       ‐v.‐                                       15‐1779 
          
         JEH C. JOHNSON, Secretary, United 
         States Department of Homeland Security, 
          
                                   Defendant‐Appellee.  
         ______________________  
          
          
                                      
FOR APPELLANT:          JOY BERTRAND, Joy Bertrand Esq., LLC, Scottsdale, 
                        AZ. 
                          
FOR APPELLEES:          CHRISTINE IRVIN PHILLIPS, Assistant United 
                        States Attorney (Christopher Connolly, Assistant 
                        United States Attorney, on the brief), for Preet Bharara, 
                        United States Attorney for the Southern District of 
                        New York, New York, NY. 
                         
      Appeal from a judgment of the United States District Court for the 

Southern District of New York (Abrams, J.).   

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Plaintiff‐Appellant Kate S. Crowley (“Crowley”), a special agent of the 

United States Secret Service, appeals from the District Court’s judgment 

dismissing, on summary judgment, her claims of unlawful discrimination and 

retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. 

§§ 2000e et seq. against her employer, Defendant‐Appellee Jeh C. Johnson, in his 

capacity as Secretary of the Department of Homeland Security.  In its order 

dismissing Crowley’s claims, the District Court found that Crowley failed to 

establish a prima facie case of discrimination or retaliation under Title VII.  We 




                                          2
assume the parties’ familiarity with the underlying facts, the procedural history 

of the case, and the issues on appeal.   

      “We . . . review de novo a district court’s grant of summary judgment, . . . 

drawing all factual inferences in favor of the non‐moving party.  Summary 

judgment is appropriate when there is ‘no genuine dispute as to any material 

fact’ and the moving party is “entitled to judgment as a matter of law.’”  Chabad 

Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Comm’n, 768 F.3d 183, 192 

(2d Cir. 2014) (citation omitted) (quoting Fed. R. Civ. P. 56(a)).   

      Having reviewed the record in light of these principles, we affirm the 

District Court’s grant of summary judgment for substantially the same reasons 

stated by the District Court in its thorough and well‐reasoned opinion.  

      We have considered Crowley’s remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the District Court. 

 
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk  




                                            3